

Exhibit 10.12


PENN MILLERS INSURANCE COMPANY


AMERICAN MILLERS INSURANCE COMPANY


PROPERTY EXCESS OF LOSS REINSURANCE CONTRACT


EFFECTIVE JANUARY 1, 2010


INDEX


ARTICLE
 
SUBJECT
 
PAGE
         
ARTICLE 1
 
BUSINESS COVERED
 
1
ARTICLE 2
 
COMMENCEMENT AND TERMINATION
 
1
ARTICLE 3
 
SPECIAL TERMINATION
 
2
ARTICLE 4
 
EXCLUSIONS
 
4
ARTICLE 5
 
RETENTION AND LIMIT
 
6
ARTICLE 6
 
REINSTATEMENT
 
6
ARTICLE 7
 
PREMIUM
 
6
ARTICLE 8
 
DEFINITION OF LOSS OCCURRENCE
 
6
ARTICLE 9
 
NET LOSS
 
8
ARTICLE 10
 
EXTRA CONTRACTUAL OBLIGATIONS/LOSS EXCESS OF POLICY LIMITS
 
9
ARTICLE 11
 
TERRORISM RECOVERY
 
10
ARTICLE 12
 
NET RETAINED LINE
 
11
ARTICLE 13
 
NOTICE OF LOSS AND LOSS SETTLEMENT
 
11
ARTICLE 14
 
ERRORS AND OMISSIONS
 
12
ARTICLE 15
 
OFFSET
 
12
ARTICLE 16
 
CURRENCY
 
13
ARTICLE 17
 
FEDERAL EXCISE TAX AND OTHER TAXES
 
13
ARTICLE 18
 
ACCESS TO RECORDS
 
13
ARTICLE 19
 
INSOLVENCY
 
14
ARTICLE 20
 
ARBITRATION
 
15
ARTICLE 21
 
SERVICE OF SUIT
 
18
ARTICLE 22
 
CONFIDENTIALITY
 
19
ARTICLE 23
 
PRIVACY
 
20
ARTICLE 24
 
RESERVES
 
21
ARTICLE 25
 
LATE PAYMENTS
 
24
ARTICLE 26
 
MODE OF EXECUTION
 
25
ARTICLE 27
 
VARIOUS OTHER TERMS
 
26
ARTICLE 28
 
INTERMEDIARY
 
28



ATTACHMENTS:
NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE – REINSURANCE (BRMA 35B)
 

--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 

 
 
 

--------------------------------------------------------------------------------

 

INFORMATION TECHNOLOGY HAZARDS CLARIFICATION CLAUSE (NMA2912)
EXHIBIT I - PROPERTY FIRST EXCESS OF LOSS REINSURANCE
EXHIBIT II - PROPERTY SECOND EXCESS OF LOSS REINSURANCE
EXHIBIT III - PROPERTY THIRD EXCESS OF LOSS REINSURANCE
 

--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 

 
 
 

--------------------------------------------------------------------------------

 

1.


PENN MILLERS INSURANCE COMPANY


AMERICAN MILLERS INSURANCE COMPANY


PROPERTY EXCESS OF LOSS REINSURANCE CONTRACT


EFFECTIVE JANUARY 1, 2010



ARTICLE 1


BUSINESS COVERED


A.          This Contract applies to all Loss Occurrences that occur with a date
of loss during the term of this Contract and arising from those Policies, except
as hereinafter excluded, classified by the Company as Property, that are in
force at the inception of the term of this Contract or written with a Policy
period (new or renewal) effective during the term of this Contract, including
renewals (“Business Covered”).


B.           The term “Policies”, whenever used herein, shall mean all binders,
policies, contracts, certificates and other obligations, whether oral or
written, of insurance or reinsurance that are Business Covered.


C.           The reinsurance of all Business Covered hereunder shall be subject
in all respects to the same risks, terms, clauses, conditions, interpretations,
alterations, modifications, cancellations and waivers as the respective
insurances (or reinsurances) of the Company’s Policies and the Reinsurer shall
pay losses as may be paid thereon, subject to the liability of the Company and
the terms and conditions of this Contract.


ARTICLE 2


COMMENCEMENT AND TERMINATION


A.          This Contract shall incept at 12:01 a.m., Eastern Standard Time,
January 1, 2010, and shall remain in force until 12:01 a.m., Eastern Standard
Time, January 1, 2011.


B.           Should this Contract terminate while a Loss Occurrence is in
progress, Reinsurers shall remain liable for all losses resulting from such Loss
Occurrence as if the entire loss had occurred during the term of this Contract.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

2.


ARTICLE 3


SPECIAL TERMINATION


A.          The Company or the Reinsurer may terminate, or commute obligations
arising under this Contract in accordance with Paragraph C. below, upon the
happening of any one of the following circumstances at any time by the giving
of thirty (30) days prior written notice to the other party:


1.           A party ceases active underwriting operations or a State Insurance
Department or other legal authority orders the Reinsurer to cease writing
business in all jurisdictions; or


2.           The Reinsurer has filed a plan to enter into a Scheme of
Arrangement or similar procedure. “Scheme of Arrangement” is defined as a
legislative or regulatory process that provides a solvent Reinsurer the
opportunity to settle its obligations with the Company either (i) without the
Company’s unrestrained consent or (ii) prior to the Company having the ability
to determine, with exact certainty, the actual amount of the obligations still
outstanding and ultimately due to the Company. or


3.           A party has: a) become insolvent, b) been placed under supervision
(voluntarily or involuntarily), c) been placed into liquidation or receivership,
or d) had instituted against it proceedings for the appointment of a supervisor,
receiver, liquidator, rehabilitator, conservator or trustee in bankruptcy, or
other agent known by whatever name, to take possession of its assets or control
of its operations; or


4.           A reduction in the Reinsurer’s surplus, risk-based capital or
financial strength rating occurs:


a.           As respects Reinsurers domiciled in the United States of America,
(i) the Reinsurer’s policyholders’ surplus (“PHS”) has been reduced by,
whichever is greater, thirty percent (30%) of the amount of PHS at the inception
of this Contract or thirty percent (30%) of the amount of PHS stated in its last
filed quarterly or annual statutory statement with its state of domicile; or
(ii) the Reinsurer’s total adjusted capital is less than two hundred percent
(200%) of its authorized control level risk-based capital; or (iii) the
Reinsurer’s A.M. Best’s insurer financial strength rating becomes less than
“A-”.


b.           As respects Reinsurers domiciled outside the United States of
America, other than Lloyd’s Syndicates (i) the Reinsurer’s Capital & Surplus
(“C&S”) has been involuntarily reduced by, whichever is greater, thirty percent
(30%) of the published currency amount of C&S at the inception of this Contract
or thirty percent (30%) of the published currency amount of C&S stated in its
last filed financial statement with its local regulatory authority; or (ii) as
respects Lloyd’s Syndicates, the Reinsurer’s total stamp capacity has been
reduced by more than thirty percent (30%) of the amount of total stamp capacity
which stood at the inception of this Contract. (This provision does not apply to
any Lloyd’s Syndicate that voluntarily reduces its total stamp capacity.) or
(iii) the Reinsurer’s A.M. Best’s insurer financial strength rating becomes less
than “A-” or the Reinsurer’s Standard & Poor’s Insurance Rating becomes less
than “BBB”. or



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

3.


5.           A party has entered into a definitive agreement to (a) become
merged with, acquired or controlled by any company, corporation or individual(s)
not controlling or affiliated with the party’s operations previously; or (b)
directly or indirectly assign all or essentially all of its entire liability for
obligations under this Contract to another party without the other party’s prior
written consent; or


6.           There is either:


a.           a severance or obstruction of free and unfettered communication
and/or normal commercial or financial intercourse between the United States of
America and the country in which the Reinsurer is incorporated or has its
principal office as a result of war, currency regulations or any circumstances
arising out of political, financial or economic uncertainty; or


b.           a severance (of any kind) of any two (2) or more of the following
executives of the Reinsurer from active employment of the Reinsurer during the
most recent forty five (45) day period: chief underwriting officer, chief
actuary, chief executive officer or chief financial officer. This condition does
not apply whenever the severance in employment is for the publicly announced
purpose of the individual’s assuming within thirty (30) days a known position
with another identified firm in the (re)insurance industry or related field.


B.           In the event the Company elects to terminate, the Company shall,
with the notice of termination, specify that termination will be on a Cut-Off
basis, in which event the Company shall relieve the Reinsurer for losses
occurring subsequent to the specified termination date, and that Reinsurer shall
not receive deposit premium installments beyond the date at which termination of
the Reinsurer is effected. The Reinsurer shall within thirty (30) days of the
termination date return a pro-rata portion of any ceded deposit premium paid
hereunder, calculated as of the termination date, and cash in that amount (less
applicable ceding commission, if any, allowed thereon) and the minimum premium
provisions, if any, shall be waived. (The fraction of the deposit premium to be
returned to the Company shall equal the number of days from the termination date
until the original expiration date of the Contract period divided by the number
of days in the original Contract period.) Upon final determination of the
adjusted premium for the Contract period, the Reinsurer shall be credited with a
portion of premium for this Contract, in the amount equal to the fraction of the
number of days the terminated Reinsurer participated in the Contract period
divided by the number of days in the Contract period multiplied by the
reinsurance premium for the Contract period.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

4.


C.           If both parties agree to commute, then within sixty (60) days after
such agreement, the Company shall submit a statement of valuation of the total
of the net present value (“capitalized”) of the ceded (1) Net Loss Reserves, (2)
Loss Adjustment Expense Reserves, and (3) unearned premium reserve, after
deduction for any ceding commission allowed thereon, (the “Valuation
Statement”). If agreement cannot be reached, the effort can be abandoned or
alternately the Company and the Reinsurers may mutually appoint an actuary or
appraiser to investigate, determine the capitalized value of the reserves to be
returned to the Company. Such actuary shall be an independent and neutral
actuary, Casualty Actuarial Society, experienced in such matters and the
mutually agreed actuary shall render a decision. In the event that the Company
and the Reinsurer are unable to agree upon a single actuary within thirty (30)
days, the parties shall ask the then current President of the Casualty Actuarial
Society to appoint an actuary with those qualifications within another thirty
(30) days. The decision of the actuary will be final and binding on both
parties. The Company and the Reinsurer shall share equally the fees and expenses
of the actuary. Upon payment of the amount so agreed or determined by the
actuary to the Company, the Reinsurer and the Company shall each be completely
released from all liability to each other under this Contract.


ARTICLE 4


EXCLUSIONS


A.          This Contract shall not cover:


1.           Reinsurance treaty business, including pro rata and excess of loss,
assumed by the Company but not to include business from affiliated companies.


2.           Business written on a co-indemnity basis not controlled by the
Company.


3.           Damage to growing and standing crops, not to include nursery stock
for wholesale or retail, and not to include crops, including mushrooms, growing
in a building.


4.           Policies of Excess of Loss Reinsurance.


5.           Financial Guarantee and Insolvency.


6.           Liability assumed by the Company as a member of a Syndicate, Pool
or Underwriting Association; however, this does not apply to participation in
assigned risk plans.


7.           Any liability of the Company arising, by contract, operation of
law, or otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency Fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
howsoever denominated, established or governed, which provides for any
assessment of or payment or assumption by the Company of part or all of any
claim, debt, charge, fee or other obligation of an insurer, or its successors or
assigns, which has been declared by any competent authority to be insolvent, or
which is otherwise deemed unable to meet any claim, debt, charge, fee or other
obligation in whole or in part.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

5.


8.           Policies classified as Personal Accident, Health, Workers’
Compensation, Bodily Injury Liability (including Medical Payments), Property
Damage Liability, Fidelity, Surety, Boiler and Machinery, Plate Glass and
similar classes of insurance or reinsurance customarily written by casualty
insurance companies.


9.           Flood, except under Transportation or other Inland Marine or
Multiple Peril Policies or under Automobile Physical Damage Policies or written
as a part of the General Property Form or the Special Property Form.


10.         Loss or liability excluded by the provisions of the “Nuclear
Incident Exclusion Clause - Physical Damage - Reinsurance (BRMA 35B)” attached
to and forming part of this Contract.


11.         Seepage and/or Pollution as per original Policies. Furthermore,
Reinsurers agree that this exclusion does not apply to overspraying of anhydrous
ammonia, fertilizers and agricultural chemicals.


12.         Transmission and Distribution Lines and their supporting structures
other than those on or within one thousand (1,000) feet of the insured premises.


13.         Information Technology Hazards Clarification Clause (NMA 2912).


14.         Loss resulting from an act of certified or non-certified terrorism,
as defined in the Article entitled RETENTION AND LIMIT of this Contract, that
involves the use, release, or escape of nuclear materials, or directly or
indirectly results in nuclear reaction or radiation or radioactive
contamination; or that is carried out by means of the dispersal or application
of pathogenic or poisonous biological or chemical materials that are released.


15.         Regarding interests which at time of loss or damage are on shore,
any loss or damage which is occasioned by war, invasion, hostilities, acts of
foreign enemies, civil war, rebellion, insurrection, military or usurped power,
or martial law or confiscation by order of any government or public authority.


This War Exclusion Clause shall not, however, apply to interests which at time
of loss or damage are within the territorial limits of the United States of
America (comprising the fifty States of the Union and the District of Columbia
and including Bridges between the U.S.A. and Mexico, provided they are under
United States ownership), Canada, St. Pierre and Miquelon, provided such
interests are insured under Policies, endorsements, or binders containing a
standard war or hostilities or warlike operations exclusion clause.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

6.


B.           As respects Paragraph A. above, if the Company, without the
knowledge and consent of its Home Office, is bound on a risk excluded above
(other than Exclusions A(5) Financial Guarantee and Insolvency, A(6) Syndicates,
Pools or Underwriting Associations, A(7) Insolvency Funds Exclusion, A(9) Flood,
A(10) Nuclear Incident Exclusion Clause, A(11) Seepage and/or Pollution
Exclusion Clause, A(12) Transmission and Distribution Lines, A(13) Information
Technology Hazards Clarification Clause (NMA 2912), A(14) NBC Terrorism, and
A(15) War) such risk shall be covered hereunder until the Company receives
knowledge thereof.


The Company agrees to use due diligence in canceling such risk immediately after
knowledge thereof is received by its Home Office.  However, if any state
regulatory authority or the laws or regulations of any state prohibit the
Company from canceling a risk for any reason, such risk shall remain covered
hereunder until the Company is permitted to cancel the risk by the regulatory
authority or the applicable laws or regulations. However, not to exceed eighteen
(18) months.


C.           Any exclusion listed above (other than exclusions A(5), A(6), A(7),
A(9), A(10), A(11), A(12), A(13), A(14) and A(15)), shall be automatically
waived as respects a Policy issued by the Company on a risk with respect to
which only a minor or incidental part of the operations covered involves the
exclusion.  An incidental part of an insured’s regular operations shall mean not
greater than ten percent (10%) of the insured’s regular operations.


ARTICLE 5


RETENTION AND LIMIT


See Exhibits I, II and III attached to and forming part of this Contract.


ARTICLE 6


REINSTATEMENT


See Exhibits I, II and III attached to and forming part of this Contract.


ARTICLE 7


PREMIUM


See Exhibits I, II and III attached to and forming part of this Contract.


ARTICLE 8


DEFINITION OF LOSS OCCURRENCE


A.          The term “Loss Occurrence” shall mean the sum of all individual
losses directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States or province of Canada and states or
provinces contiguous thereto and to one another. However, the duration and
extent of any one “Loss Occurrence” shall be limited to all individual losses
sustained by the Company occurring during any period of one hundred sixty eight
(168) consecutive hours arising out of and directly occasioned by the same event
except that the term “Loss Occurrence” shall be further defined as follows:



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

7.


1.           As regards windstorm, hail, tornado, hurricane, cyclone, including
ensuing collapse and water damage, all individual losses sustained by the
Company occurring during any period of seventy two (72) consecutive hours
arising out of and directly occasioned by the same event. However, the event
need not be limited to one state or province or states or provinces contiguous
thereto.


2.           As regards riot, riot attending a strike, civil commotion,
vandalism and malicious mischief, all individual losses sustained by the Company
occurring during any period of seventy two (72) consecutive hours within the
area of one municipality or county and the municipalities or counties contiguous
thereto arising out of and directly occasioned by the same event. The maximum
duration of seventy two (72) consecutive hours may be extended in respect of
individual losses which occur beyond such seventy two (72) consecutive hours
during the continued occupation of an insured’s premises by strikers, provided
such occupation commenced during the aforesaid period.


3.           As regards earthquake (the epicenter of which need not necessarily
be within the territorial confines referred to in the opening paragraph of this
Article) and fire following directly occasioned by the earthquake, only those
individual fire losses which commence during the period of one hundred sixty
eight (168) consecutive hours may be included in the Company’s “Loss
Occurrence”.


4.           As regards “Freeze”, only individual losses directly occasioned by
collapse, breakage of glass and water damage (caused by bursting of frozen pipes
and tanks) may be included in the Company’s “Loss Occurrence”.


5.           As regards firestorms, brush fires and any other fires or series of
fires, irrespective of origin (except as provided in A(2) and A(3) above), which
spread through trees, grassland or other vegetation, all individual losses
sustained by the Company which commence during any period of one hundred sixty
eight (168) consecutive hours within a one hundred (100) mile radius of any
fixed point selected by the Company where a claim has actually been made may be
included in the Company’s “Loss Occurrence.” However, an individual loss subject
to this subparagraph cannot be included in more than one Loss Occurrence.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

8.


B.           For all “Loss Occurrences”, other than those referred to in A(2) of
this Article, the Company may choose the date and time when any such period of
consecutive hours commences provided that it is not earlier than the date and
time of the occurrence of the first recorded individual loss sustained by the
Company arising out of that disaster, accident or loss and provided that only
one such period of one hundred sixty eight (168) consecutive hours shall apply
with respect to one event except for any “Loss Occurrences” referred to in A(1)
of this Article where only one such period of seventy two (72) consecutive hours
shall apply with respect to one event.


C.           As respects those “Loss Occurrences” referred to in A(2) of this
Article, if the disaster, accident or loss occasioned by the event is of greater
duration than seventy two (72) consecutive hours, then the Company may divide
that disaster, accident or loss into two (2) or more “Loss Occurrences” provided
no two (2) periods overlap and no individual loss is included in more than one
such period and provided that no period commences earlier than the date and time
of the occurrence of the first recorded individual loss sustained by the Company
arising out of that disaster, accident or loss.


D.           No individual losses occasioned by an event that would be covered
by seventy two (72) hours clauses may be included in any “Loss Occurrence”
claimed under the one hundred sixty eight (168) hours provision.


ARTICLE 9


NET LOSS


A.          The term “Net Loss” shall mean the actual loss incurred by the
Company from Business Covered hereunder including (i) sums paid in settlement of
claims and suits and in satisfaction of judgments, (ii) prejudgment interest
when added to a judgment, (iii) ninety percent (90%) of any Extra-Contractual
Obligations (iv) ninety percent (90%) of any Losses Excess of Policy Limits, and
(v) any interest on judgments other than prejudgment interest when added to a
judgment. In the event that the Company’s original Policies and/or specific
coverage parts of their original Policies are issued on a cost inclusive basis,
such loss adjustment expenses shall be included within the Company’s Net Loss
for the purposes of recovery hereunder.


B.           All salvages, recoveries, payments and reversals or reductions of
verdicts or judgments whether recovered, received or obtained prior or
subsequent to loss settlement under this Contract, including amounts recoverable
under other reinsurance whether collected or not, shall be applied as if
recovered, received or obtained prior to the aforesaid settlement and shall be
deducted from the actual losses sustained to arrive at the amount of the Net
Loss. Nothing in this Article shall be construed to mean losses are not
recoverable until the Net Loss to the Company finally has been ascertained.


C.           All Loss Adjustment Expenses paid by the Company as a result of Net
Losses covered hereunder shall be divided between the Company and the
Reinsurers, without regard to the limit of this Contract, in proportion to their
share of the Net Loss. “Loss Adjustment Expenses” shall mean and include but not
be limited to: (i) expenses sustained in connection with adjustment, defense,
settlement and litigation of claims and suits, satisfaction of judgments,
resistance to or negotiations concerning a loss (which shall include the
expenses and the pro rata share of the salaries of the Company’s field employees
according to the time occupied in adjusting such loss and the expenses of the
Company’s employees while diverted from their normal duties to the service of
field adjustment but shall not include any salaries of officers or normal
overhead expenses of the Company), (ii) legal expenses and costs incurred in
connection with coverage questions regarding specific claims and legal actions,
including Declaratory Judgment Expenses, connected thereto, (iii) all interest
on judgments other than prejudgment interest when added to a judgment except
when included in Net Loss, and (iv) expenses sustained to obtain recoveries,
salvages or other reimbursements, or to secure the reversal or reduction of a
verdict or judgment.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

9.


D.           “Declaratory Judgment Expenses” as used in this Contract shall mean
legal expenses paid by the Company in the investigation, analysis, evaluation,
resolution or litigation of coverage issues between the Company and its
insured(s), under Policies reinsured hereunder, for a specific loss or losses
tendered under such Policies, which loss or losses are not excluded under this
Contract.


E.           In the event there are any recoveries, salvages, or reimbursements
recovered subsequent to a loss settlement, or in the event a verdict or judgment
is reversed or reduced, Loss Adjustment Expenses incurred in obtaining the
recovery, salvage or reimbursement or in securing the reduction or reversal
shall be divided between the Company and the Reinsurers in proportion to their
share of the benefit therefrom, with the expenses incurred up to the time of the
loss settlement or the original verdict or judgment being divided in proportion
to the share of the Company and the Reinsurers in the original loss settlement
or verdict or judgment.


ARTICLE 10


EXTRA CONTRACTUAL OBLIGATIONS/LOSS EXCESS OF POLICY LIMITS


A.           “Extra-Contractual Obligations” means those liabilities not covered
under any other provision of this Contract, other than Loss Excess of Policy
Limits, including but not limited to compensatory, consequential, punitive, or
exemplary damages together with any legal costs and expenses incurred in
connection therewith, paid as damages or in settlement by the Company arising
from an allegation or claim of its insured, its insured’s assignee, or other
third party, which alleges negligence, gross negligence, bad faith or other
tortious conduct on the part of the Company in the handling, adjustment,
rejection, defense or settlement of a claim under a Policy that is the Business
Covered.


B.           “Loss Excess of Policy Limits” means any amount of loss, together
with any legal costs and expenses incurred in connection therewith, paid as
damages or in settlement by the Company in excess of its Policy Limits, but
otherwise within the coverage terms of the Policy, arising from an allegation or
claim of its insured, its insured’s assignee, or other third party, which
alleges negligence, gross negligence, bad faith or other tortious conduct on the
part of the Company in the handling of a claim under a Policy or bond that is
the Business Covered, in rejecting a settlement within the Policy Limits, in
discharging a duty to defend or prepare the defense in the trial of an action
against its insured, or in discharging its duty to prepare or prosecute an
appeal consequent upon such an action. For the avoidance of doubt, the decision
by the Company to settle a claim for an amount within the coverage of the Policy
but not within the Policy Limit when the Company has reasonable basis to believe
that it may have legal liability to its insured or assignee or other third party
on the claim will be deemed a Loss Excess of Policy Limits. The Company will
provide Reinsurers an explanation relating to the Company’s motivation for
settlement and use its best efforts to obtain the Reinsurers’ prior counsel and
concurrence in the Company’s action. A reasonable basis shall mean it is more
likely than not a trial would result in a verdict excess of the Policy Limits,
in the opinion of counsel assigned to defend the insured or otherwise retained
by the Company.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

10.


C.           An Extra-Contractual Obligation or a Loss Excess of Policy Limits
shall be deemed to have occurred on the same date as the loss covered under the
Company’s original Policy and shall be considered part of the original loss
(subject to other terms of this Contract).


D.           Neither an Extra-Contractual Obligation nor a Loss Excess of Policy
Limits shall include a loss incurred by the Company as the result of any
fraudulent or criminal act directed against the Company by any officer or
director of the Company acting individually or collectively or in collusion with
any other organization or party involved in the presentation, defense, or
settlement of any claim under this Contract.


E.           Recoveries, whether collectible or not, including any retentions
and/or deductibles, from any other form of insurance or reinsurance which
protect the Company against any loss or liability covered under this Article
shall inure to the benefit of the Reinsurers and shall be deducted from the
total amount of any Extra-Contractual Obligation and/or Loss Excess of Policy
Limits in determining the amount of Extra-Contractual Obligation and/or Loss
Excess of Policy Limits that shall be indemnified under this Article.


F.           The Company shall be indemnified in accordance with this Article to
the extent permitted by applicable law.


ARTICLE 11


TERRORISM RECOVERY


A.          As respects the Insured Losses of the Company for each Program Year,
to the extent the Company’s total reinsurance recoverables for Insured Losses,
whether collected or not, when combined with the financial assistance available
to the Company under the Act exceeds the aggregate amount of Insured Losses paid
by the Company, less any other recoveries or reimbursements, (the “Excess
Recovery”), a share of the Excess Recovery shall be allocated to the Company and
the Reinsurer. The Company’s share of the Excess Recovery shall be deemed to be
an amount equal to the proportion that the Company’s Insured Losses bear to the
Insurer’s total Insured Losses for each Program Year. The Reinsurer’s share of
the Excess Recovery shall be deemed to be an amount equal to the proportion that
the Reinsurer’s payment of Insured Losses under this Contract bears to the
Company’s total collected reinsurance recoverables for Insured Losses. The
Company shall provide the Reinsurer with all necessary data respecting the
transactions covered under this Article.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

11.


B.           The method set forth herein for determining an Excess Recovery is
intended to be consistent with the United States Treasury Department’s
construction and application of Section 103 (g)(2) of the Act. To the extent it
is inconsistent, it shall be amended to conform with such construction and
application, nevertheless the Company shall be the sole judge as to the
allocation of TRIA Recoveries to this or to other reinsurance Contracts.


C.           “Act” as used herein shall mean the Terrorism Risk Insurance Act of
2002, the Terrorism Risk Insurance Extension Act of 2005, and the Terrorism Risk
Insurance Program Reauthorization Act of 2007 (“TRIPRA”) and any subsequent
amendment thereof or any regulations promulgated thereunder. “Company” shall
have the same meaning as “Insurer” under the Act and “Insured Losses”, and
“Program Year” shall follow the definitions as provided in the Act.


ARTICLE 12


NET RETAINED LINE


A.          This Contract applies only to that portion of any insurance or
reinsurance which the Company retains net for its own account and, in
calculating the amount of any loss hereunder and also in computing the amount or
amounts in excess of which this Contract attaches, only loss or losses in
respect of that portion of any insurance or reinsurance which the Company
retains net for its own account shall be included.


B.           It is agreed, however, that the amount of the Reinsurers’ liability
hereunder in respect of any loss or losses shall not be increased by reason of
the inability of the Company to collect from any other Reinsurers, whether
specific or general, any amounts which may have become due from them, whether
such inability arises from the insolvency of such other Reinsurers or otherwise.


C.           Inter-company reinsurance among the companies collectively called
the “Company” shall be entirely disregarded for all purposes of this Contract.


D.          Permission is hereby granted the Company to carry (i) underlying
reinsurance and (ii) layers of catastrophe reinsurance both below and above this
layer of coverage and recoveries made on the latter shall be disregarded for all
purposes of this Contract and shall inure to the sole benefit of the Company.


ARTICLE 13


NOTICE OF LOSS AND LOSS SETTLEMENT


A.          The Company shall advise the Reinsurers promptly of all Loss
Occurrences which, in the opinion of the Company, may result in a claim
hereunder and of all subsequent developments thereto which, in the opinion of
the Company, may materially affect the position of the Reinsurers. Inadvertent
omission or oversight in giving such notice shall in no way affect the liability
of the Reinsurers. However, the Reinsurers shall be informed of such omission or
oversight promptly upon its discovery.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

12.


B.           Prompt notice shall be given to the Reinsurers by the Company on
any Loss Occurrence wherein the Company’s reserve exceeds fifty percent (50%) of
the Company’s loss retention.


C.           The Company shall have the right to settle all claims under its
Policies. All loss settlements made by the Company, whether under strict policy
conditions or by way of compromise, that are the Business Covered and that are
not an ex-gratia settlement shall be final and binding subject to the liability
of the Company and the terms and conditions of this Contract. The Reinsurer
shall follow the liability of the Company (to the extent provided in this
Contract) and shall pay or allow, as the case may be, its share of each such
settlement in accordance with this Contract all amounts for which it is
obligated as soon as possible, but not later than ten (10) business days, of
being furnished by the Company with reasonable evidence of the amount due.
Reasonable evidence of the amount due shall consist of a certification by the
Company, accompanied by proof of loss documentation the Company customarily
presents with its claims payment requests, that the amount requested to be paid
and submitted by the certification, is, upon information and belief, due and
payable to the Company by the Reinsurers under the terms and conditions of this
Contract.


ARTICLE 14


ERRORS AND OMISSIONS


Inadvertent delays, errors or omissions made by the Company in connection with
this Contract shall not relieve the Reinsurer from any liability which would
have attached had such error or omission not occurred, provided always that such
error or omission shall be rectified as soon as possible, provided that the
liability of the Reinsurer shall not extend beyond the coverage provided by this
Contract nor to extend coverage to Policies that are not the Business Covered
hereunder. This Article shall not apply to a sunset provision, if any in this
Contract, nor to a commutation made in connection with this Contract.


ARTICLE 15


OFFSET


The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise and immediately
inform the Intermediary accordingly. In the event of the insolvency of any
party, offset shall be as permitted by applicable law.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

13.


ARTICLE 16


CURRENCY


A.          Whenever the word “Dollars” or the “$” sign appears in this
Contract, they shall be construed to mean United States Dollars and all
transactions under this Contract shall be in United States Dollars.


B.           Amounts paid or received by the Company in any other currency shall
be converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.


ARTICLE 17


FEDERAL EXCISE TAX AND OTHER TAXES


A.           To the extent that any portion of the reinsurance premium for this
Contract is subject to the Federal Excise Tax (as imposed under Section 4371 of
the Internal Revenue Code) and the Reinsurer is not exempt therefrom, the
Reinsurers shall allow for the purpose of paying the Federal Excise Tax, a
deduction by the Company of the applicable percentage of the premium payable
hereon. In the event of any return of premium becoming due hereunder, the
Reinsurers shall deduct the applicable same percentage from the return premium
payable hereon and the Company or its agent shall take steps to recover the tax
from the United States Government. In the event of any uncertainty, upon the
written request of the Company, the Reinsurer will immediately file a
certificate signed by a senior corporate officer of the Reinsurer certifying to
its entitlement to the exemption from the Federal Excise Tax with respect to one
or more transactions.


B.           In consideration of the terms under which this Contract is issued,
the Company undertakes not to claim any deduction of the premium hereon when
making Canadian Tax returns or when making tax returns, other than Income or
Profits Tax returns, to any State or Territory of the United States of America
or to the District of Columbia.


ARTICLE 18


ACCESS TO RECORDS


A.          The Company shall place at the disposal of the Reinsurer at all
reasonable times, and the Reinsurer shall have the right to inspect (and make
reasonable copies) through its designated representatives during the term of
this Contract and thereafter, all non-privileged books, records and papers of
the Company directly related to any reinsurance hereunder, or the subject matter
hereof, provided that if the Reinsurer has ceased active market operations, this
right of access shall be subject to that Reinsurer being current in all payments
owed the Company that are not currently the subject of a formal dispute (such as
the initiation of an Arbitration or Mediation). For the purposes of this
Article, “non-privileged” refers to books, records and papers that are not
subject to the Attorney-client privilege and Attorney-work product doctrine.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

14.


B.           “Attorney-client privilege” and “Attorney-work product” shall have
the meanings ascribed to each by statute and/or the court of final adjudication
in the jurisdiction whose laws govern the substantive law of a claim arising
under a Policy reinsured under this Contract.


C.           Notwithstanding anything to the contrary in this Contract, for any
claim or loss under a Policy reinsured under this Contract, should the Reinsurer
assert, pursuant to the Common Interest Doctrine (“Doctrine”), that it has the
right to examine any document that the Company alleges is subject to the
Attorney-client privilege or the Attorney-work product privilege, upon the
Reinsurer providing to the Company substantiation of any law which reasonably
supports the basis for the Reinsurer’s conclusion that the Doctrine applies and
the Doctrine will be upheld as applying between the Company and the Reinsurer as
against third parties pursuant to the substantive law(s) which govern the claim
or loss, the Company shall give the Reinsurer access to such document.


D.           Notwithstanding any other provision to the contrary, once a claim
and all directly related claims are finally settled by the Company, the
Reinsurer shall be entitled to review all reasonable and applicable claims
records that support a Company request for payment of a claim hereunder for Net
Loss for Business Covered hereunder. In the event that the Reinsurer shall have
paid an amount for Net Loss to the Company and the records do not support the
obligation of the Reinsurer to have paid the claim, the Company shall promptly
return any payment made in error.


ARTICLE 19


INSOLVENCY
(This Article shall be deemed to read as required to meet the statutory
insolvency clause requirements of the Company.)


A.          In the event of insolvency or the appointment of a conservator,
liquidator, or statutory successor of the Company, the portion of any risk or
obligation assumed by the Reinsurer shall be payable to the conservator,
liquidator, or statutory successor on the basis of claims allowed against the
insolvent Company by any court of competent jurisdiction or by any conservator,
liquidator, or statutory successor of the Company having authority to allow such
claims, without diminution because of that insolvency, or because the
conservator, liquidator, or statutory successor has failed to pay all or a
portion of any claims.


B.           Payments by the Reinsurer as above set forth shall be made directly
to the Company or to its conservator, liquidator, or statutory successor, except
where this Contract specifically provides another payee of such reinsurance or
except as provided by applicable law and regulation (such as subsection (a) of
section 4118 of the New York Insurance Laws) in the event of the insolvency of
the Company.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

15.


C.           In the event of the insolvency of the Company, the liquidator,
receiver, conservator or statutory successor of the Company shall give written
notice to the Reinsurer of the pendency of a claim against the insolvent Company
on the Policy or Policies reinsured within a reasonable time after such claim is
filed in the insolvency proceeding and during the pendency of such claim any
Reinsurer may investigate such claim and interpose, at its own expense, in the
proceeding where such claim is to be adjudicated any defense or defenses which
it may deem available to the Company or its liquidator, receiver, conservator or
statutory successor. The expense thus incurred by the Reinsurer shall be
chargeable subject to court approval against the insolvent Company as part of
the expense of liquidation to the extent of a proportionate share of the benefit
which may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer.


D.          Where two (2) or more Reinsurers are involved in the same claim and
a majority in interest elect to interpose defense to such claim, the expense
shall be apportioned in accordance with the terms of this Contract as though
such expense had been incurred by the Company.


ARTICLE 20


ARBITRATION


A.          Any and all disputes between the Company and the Reinsurer arising
out of, relating to, or concerning this Contract, whether sounding in contract
or tort and whether arising during or after termination of this Contract, shall
be submitted to the decision of a Board of arbitration composed of two (2)
arbitrators and an umpire (“Board”) meeting at a site in the city in which the
principal headquarters of the Company are located. The arbitration shall be
conducted under the Federal Arbitration Act and shall proceed as set forth
below.


B.           A notice requesting arbitration, or any other notice made in
connection therewith, shall be in writing and be sent certified or registered
mail, return receipt requested to the affected parties. The notice requesting
arbitration shall state in particulars all issues to be resolved in the view of
the claimant, shall appoint the arbitrator selected by the claimant and shall
set a tentative date for the hearing, which date shall be no sooner than ninety
(90) days and no later than one hundred fifty (150) days from the date that the
notice requesting arbitration is mailed. Within thirty (30) days of receipt of
claimant’s notice, the respondent shall notify claimant of any additional issues
to be resolved in the arbitration and of the name of its appointed arbitrator.


C.           The members of the Board shall be impartial, disinterested and not
currently representing any party participating in the arbitration, and shall be
current or former senior officers of insurance or reinsurance concerns,
experienced in the line(s) of business that are the subject of this Contract.
The Company and the Reinsurer as aforesaid shall each appoint an arbitrator and
the two (2) arbitrators shall choose an umpire before instituting the hearing.
As time is of the essence, if the respondent fails to appoint its arbitrator
within thirty (30) days after having received claimant’s written request for
arbitration, the claimant is authorized to and shall appoint the second
arbitrator. If the two (2) arbitrators fail to agree upon the appointment of an
umpire within thirty (30) days after notification of the appointment of the
second arbitrator, within ten (10) days thereof, the two (2) arbitrators shall
request ARIAS U.S. (“ARIAS”) to apply its procedures to appoint an umpire for
the arbitration with the qualifications set forth above in this Article. If the
use of ARIAS procedures fails to name an umpire, either party may apply to a
court of competent jurisdiction to appoint an umpire with the above required
qualifications. The umpire shall promptly notify in writing all parties to the
arbitration of his selection and of the scheduled date for the hearing. Upon
resignation or death of any member of the Board, a replacement shall be
appointed in the same fashion as the resigning or deceased member was appointed.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

16.


D.           The claimant and respondent shall each submit initial briefs to the
Board outlining the facts, the issues in dispute and the basis, authority, and
reasons for their respective positions within thirty (30) days of the date of
notice of appointment of the umpire. The claimant and the respondent may submit
a reply brief to the Board within ten (10) days after filing of the initial
brief(s). Initial and reply briefs may be amended by the submitting party at any
time, but not later than ten (10) days prior to the date of commencement of the
arbitration hearing. Reasonable responses shall be allowed at the arbitration
hearing to new material contained in any amendments filed to the briefs but not
previously responded to.


E.           The Board shall make a decision and award with regard to the terms
expressed in this Contract, the original intentions of the parties to the extent
reasonably ascertainable, and the custom and usage of the insurance and
reinsurance business that is the subject of this Contract. Notwithstanding any
other provision of this Contract, the Board shall have the right and obligation
to consider underwriting and submission-related documents in any dispute between
the parties.


F.           The Board shall be relieved of all judicial formalities and the
decision and award shall be based upon a hearing in which evidence shall be
allowed though the formal rules of evidence shall not strictly apply. Cross
examination and rebuttal shall be allowed. The Board may request a post-hearing
brief to be submitted within twenty (20) days of the close of the hearing.


G.           The Board shall render its decision and award in writing within
thirty (30) days following the close of the hearing or the submission of
post-hearing briefs, whichever is later, unless the parties consent to an
extension. Every decision by the Board shall be by a majority of the members of
the Board and each decision and award by the majority of the members of the
Board shall be final and binding upon all parties to the proceeding. Such
decision shall be a condition precedent to any right of legal action arising out
of the arbitrated dispute which either party may have against the other.
However, the Board is not authorized to award punitive, exemplary or enhanced
compensatory damages.


H.           The Board may award (i) interest at a rate not in excess of that
set forth in the Article entitled LATE PAYMENTS, calculated from the date the
Board determines that any amounts due the prevailing party should have been paid
to the prevailing party, and (ii) applicable Attorneys’ fees and costs.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

17.


I.            Either party may apply to a court of competent jurisdiction for an
order confirming any decision and the award; a judgment of that Court shall
thereupon be entered on any decision or award. If such an order is issued, the
Attorneys’ fees of the party so applying and court costs will be paid by the
party against whom confirmation is sought.


J.            Except in the event of a consolidated arbitration, each party
shall bear the expense of the one arbitrator appointed by or for it and shall
jointly and equally bear with the other party the expense of any stenographer
requested, and of the umpire. The remaining costs of the arbitration proceedings
shall be finally allocated by the Board.


K.           Subject to customary and recognized legal rules of privilege, each
party participating in the arbitration shall have the obligation to produce
those documents and as witnesses at the arbitration those of its employees, and
those of its affiliates as any other participating party reasonably requests,
providing always that the same witnesses and documents be obtainable and
relevant to the issues before the arbitration and not be unduly burdensome or
excessive in the opinion of the Board.


L.           The parties may mutually agree as to pre-hearing discovery prior to
the arbitration hearing and in the absence of agreement, upon the request of any
party, pre-hearing discovery may be conducted as the Board shall determine in
its sole discretion to be in the interest of fairness, full disclosure, and a
prompt hearing, decision and award by the Board.


M.          The Board shall be the final judge of the procedures of the Board,
the conduct of the arbitration, of the rules of evidence, the rules of
privilege, discovery and production and of excessiveness and relevancy of any
witnesses and documents upon the petition of any participating party. To the
extent permitted by law, the Board shall have the authority to issue subpoenas
and other orders to enforce their decisions. The Board shall also have the
authority to issue interim decisions or awards in the interest of fairness, full
disclosure, and a prompt and orderly hearing and decision and award by the
Board.


N.          Upon request made to the Board not later than ten (10) days after
the umpire’s appointment, the Board may order a consolidated hearing as respects
common issues between the Company and all affected Reinsurers participating in
this Contract if the Board is satisfied in its discretion that the issues in
dispute affect more than one Reinsurer and a consolidated hearing would be in
the interest of fairness, and a prompt and cost effective resolution of the
issues in dispute.


O.           If the parties mutually agree to or the Board orders a consolidated
hearing, all other affected participating Reinsurers shall join and participate
in the arbitration under time frames established by the Board and will be bound
by the Board’s decision and award unless excused by the Board in its discretion.
A consolidated hearing shall not result in any change or modification of any
Reinsurer’s liability for its participation, that is several, but not joint
shall remain the same.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

18.


P.           Any Reinsurer may decline to actively participate in a consolidated
arbitration if in advance of the hearing, that Reinsurer shall file with the
Board a written agreement in form satisfactory to the Board to be bound by the
decision and award of the Board in the same fashion and to the same degree as if
it actively participated in the arbitration.


Q.           In the event of an order of consolidation by the Board, the
arbitrator appointed by the original Reinsurer shall be subject to being, and
may be, replaced within thirty (30) days of the decision to have a consolidated
arbitration by an arbitrator named collectively by the Reinsurers or in the
absence of agreement, by the Lead Reinsurer, or if there is no Lead Reinsurer
involved in the dispute, the Reinsurer with the largest participation in this
Contract affected by the dispute. In the event two (2) or more Reinsurers
affected by the dispute each have the same largest participation, they shall
agree among themselves as to the replacement arbitrator, if any, to be
appointed. The umpire shall be the final determiner in the event of any dispute
over replacement of that arbitrator. All other aspects of the arbitration shall
be conducted as provided for in this Article provided that (1) each party
actively participating in the consolidated arbitration will have the right to
its own attorney, position, and related claims and defenses; (2) each party will
not, in presenting its position, be prevented from presenting its position by
the position set forth by any other party; and (3) the cost and expense of the
arbitration, exclusive of Attorneys’ fees (which will be borne exclusively by
the respective retaining party unless otherwise determined by the Board) but
including the expense of any stenographer which shall be borne by each party
actively participating in the consolidated arbitration or as the Board shall
determine to be fair and appropriate under the circumstances.


ARTICLE 21


SERVICE OF SUIT


A.          This Article only applies to a Reinsurer domiciled outside of the
United States and/or unauthorized in any state, territory or district of the
United States having jurisdiction over the Company. Furthermore, this Article
will not be read to conflict with or override any obligations of the parties to
arbitrate their disputes under this Contract. This Article is intended as an aid
to compelling arbitration if called for by this Contract or enforcing any such
arbitration or arbitral award, not as an alternative to any Arbitration
provision in this Contract that is applicable for resolving disputes arising out
of this Contract.


B.           In the event of any dispute, the Reinsurer, at the request of the
Company, shall submit to the jurisdiction of a court of competent jurisdiction
within the United States. Nothing in this Article constitutes or should be
understood to constitute a waiver of any obligation to arbitrate disputes
arising from this Contract or the Reinsurer’s rights to commence an action in
any court of competent jurisdiction in the United States, to remove an action to
a United States District Court, or to seek a transfer of a case to another court
as permitted by the laws of the United States or of any state in the United
States.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

19.


C.           The Reinsurer, once the appropriate court is selected, whether such
court is the one originally chosen by the Company and accepted by the Reinsurer
or is determined by removal, transfer, or otherwise, as provided above, will
comply with all requirements necessary to give said court jurisdiction and, in
any suit instituted against any of them upon this Contract, will abide by the
final decision of such court or any appellate court in the event of an appeal.


D.           Service of process in any such suit against the Reinsurer may be
made upon Mendes and Mount, 750 Seventh Avenue, New York, New York 10019-6829, -
or in substitution therefore, the Firm identified by the Reinsurer on the
Reinsurer’s signature page to this Contract, - (“Firm”) and in any suit
instituted, the Reinsurer shall abide by the final decision of such court or of
any appellate court in the event of an appeal.


E.           The Firm is authorized and directed to accept service of process on
behalf of the Reinsurer in any such suit and/or upon the request of the Company
to give a written undertaking to the Company that they shall enter a general
appearance upon the Reinsurer’s behalf in the event such a suit shall be
instituted.


F.           Further, as required by and pursuant to any statute of any state,
territory or district of the United States which makes provision therefore, the
Reinsurer hereby designates the Superintendent, Commissioner or Director of
Insurance or other officer specified for that purpose in the statute, or his
successor or successors in office, as their true and lawful attorney upon whom
may be served any lawful process in any action, suit or proceeding instituted by
or on behalf of the Company or any beneficiary hereunder arising out of this
Contract, and hereby designates the above-named as the person to whom the said
officer is authorized to mail such process or a true copy thereof.


ARTICLE 22


CONFIDENTIALITY


A.          The information, data, statements, representations and other
materials provided by the Company or the Reinsurer to the other arising from
consideration and participation in this Contract whether contained in the
reinsurance submission, this Contract, or in materials or discussions arising
from or related to this Contract, may contain confidential or proprietary
information as expressly indicated by the Disclosing Party (“Disclosing Party”)
in writing from time to time to the other party of the respective parties
(“Confidential Information”). This Confidential Information is intended for the
sole use of the parties to this Contract (and their affiliates involved in
management or operation of assumed reinsurance business, retrocessionaires,
prospective retrocessionaires, intermediaries involved in such placements,
respective auditors and legal counsel) as may be necessary in analyzing and/or
accepting a participation in and/or executing their respective responsibilities
under or related to this Contract. Disclosing or using Confidential Information
relating to this Contract, without the prior written consent of the Disclosing
Party, for any purpose beyond (i) the scope of this Contract, (ii) the
reasonable extent necessary to perform rights and responsibilities expressly
provided for under this Contract, (iii) the reasonable extent necessary to
administer, report to and effect recoveries from retrocessional Reinsurers, (iv)
the reporting to regulatory or other governmental authorities as may be legally
required or (v) persons with a need to know the information, (all of the
preceding persons or entities who are legally obligated by either written
agreement or otherwise to maintain the confidentiality of the Confidential
Information) is expressly forbidden. Copying, duplicating, disclosing, or using
Confidential Information for any purpose beyond this expressed purpose is
forbidden without the prior written consent of the Disclosing Party.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

20.


B.           Should a party (“Receiving Party”) receive a third party demand
pursuant to subpoena, summons, or court or governmental order, to disclose
Confidential Information that has been provided by another party to this
Contract, the Receiving Party shall make commercially reasonable efforts to
provide the Disclosing Party with written notice of any subpoena, summons, or
court or governmental order, at least ten (10) days prior to such release or
disclosure. Unless the Disclosing Party has given its prior permission to
release or disclose the Confidential Information, the Receiving Party shall not
comply with the subpoena prior to the actual date required by the subpoena. If a
protective order or appropriate remedy is not obtained, the Receiving Party may
disclose only that portion of the Confidential Information that it is legally
obligated to disclose. However, notwithstanding anything to the contrary in this
Contract, in no event, to the extent permitted by law, shall this Article
require the Receiving Party not to comply with the subpoena, summons, or court
or governmental order.


ARTICLE 23


PRIVACY


A.          Privacy Awareness. The Company and the Reinsurer are aware of and in
compliance with their responsibilities and obligations under:


1.           The Gramm-Leach-Bliley Act of 1999 (the “Act”) and applicable
Federal and State laws and regulations implementing the Act. The Company and the
Reinsurer will only use Non-Public Personal Information as permitted by law; and


2.           The applicable provisions of the Health Insurance Portability and
Accountability Act (“HIPAA”) and the related requirements of any regulations
promulgated thereunder including without limitation the Federal Privacy
Regulations as contained in 45 CFR Part 160 and 164 (the “Federal Privacy
Regulations”). The Company and the Reinsurer will only use protected health
information as permitted by law.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

21.


B.           Non-Disclosure. To the extent required or prohibited by applicable
law or regulation, the Reinsurer shall not disclose any (a) Non-Public Personal
Information or (b) protected health information (as defined in 45 CFR 164.501)
it receives from the Company to anyone other than:


1.           The Reinsurer, the Reinsurer’s affiliates, legal counsel, auditors,
consultants, regulators, rating agencies and any other persons or entities to
whom such disclosure is required to effect, administer, or enforce a reinsurance
contract; or any retrocessional reinsurance contract applicable to the losses
that are the subject of this Contract, or


2.           Persons or entities to whom disclosure is required by applicable
law or regulation.


C.           Non-Public Personal Information. “Non-Public Personal Information”
shall for the purpose of this Contract mean financial or health information that
personally identifies an individual, including claimants under Policies
reinsured under this Contract, and which information is not otherwise available
to the public.


ARTICLE 24


RESERVES


A.          If, at any time during the period of this Contract and thereafter
the reinsurance provided by a Reinsurer participating in this Contract does not
qualify for full statutory accounting credit for reinsurance by regulatory
authorities having jurisdiction over the Company (whether by reason of lack of
license, accreditation or otherwise) such that a financial penalty to the
Company would result on any statutory statement or report the Company is
required to make or file with insurance regulatory authorities (or a court of
law in the event of insolvency), the Reinsurer shall secure the Reinsurer’s
share of Obligations for which such full statutory credit is not granted by
those authorities in a manner, form, and amount acceptable to the Company and to
all applicable insurance regulatory authorities in accordance with this Article.


B.           The Reinsurer shall secure such Obligations, within thirty (30)
days after the receipt of the Company’s written request regarding the
Reinsurer’s share of Obligations under this Contract (but not later than
December 31) of each year by either:


1.           Clean, irrevocable, and unconditional evergreen letter(s) of credit
issued and confirmed, if confirmation is required by the applicable insurance
regulatory authorities, by a qualified United States financial institution as
defined under the Insurance Law of the Company’s domiciliary state and
acceptable to the Company and to insurance regulatory authorities;


2.           A trust account meeting at least the standards of New York’s
Insurance Regulation 114 and the Insurance Law of the Company’s domiciliary
state; or



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

22.


3.           Cash advances or funds withheld or a combination of both, which
will be under the exclusive control of the Company (“Funds Deposit”).


C.           The “Obligations” referred to herein means, subject to the
preceding paragraphs, the then current (as of the end of each calendar quarter)
sum of any:


1.           amount of the ceded unearned premium reserve for which the
Reinsurer is responsible to the Company;


2.           amount of Net Losses and Loss Adjustment Expenses and other amounts
paid by the Company for which the Reinsurer is responsible to the Company but
has not yet paid;


3.           amount of ceded reserves for Net Losses and Loss Adjustment
Expenses for which the Reinsurer is responsible to the Company;


4.           amount of return and refund premiums paid by the Company for which
the Reinsurer is responsible to the Company but has not yet paid.


D.           The Company, or its successors in interest, may draw, at any time
and from time to time, upon the:


1.           Established letter of credit (or subsequent cash deposit);


2.           Established trust account (or subsequent cash deposit); or


3.           Funds Deposit;


without diminution or restriction because of the insolvency of either the
Company or the Reinsurer for one or more of the following purposes set forth
below.


E.           Draws shall be made only for the following purposes:


1.           To make payment to and reimburse the Company for the Reinsurer’s
share of Net Loss and Loss Adjustment Expense and other amounts paid by the
Company under its Policies and for which the Reinsurer is responsible under this
Contract that is due to the Company but unpaid by the Reinsurer including but
not limited to the Reinsurer’s share of premium refunds and returns; and


2.           To obtain a cash advance of the entire amount of the remaining
balance under any letter of credit in the event that the Company:


a.           has received notice of non-renewal or expiration of the letter of
credit or trust account;



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

23.


b.           has not received assurances satisfactory to the Company of any
required increase in the amount of the letter of credit or trust account, or its
replacement or other continuation of the letter of credit or trust account at
least thirty (30) days before its stated expiration date;


c.           has been made aware that others may attempt to attach or otherwise
place in jeopardy the security represented by the letter of credit or trust
account; or


d.           has concluded that the trustee or issuing (or confirming) bank’s
financial condition is such that the value of the security represented by the
letter of credit or trust account may be in jeopardy;


and under any of those circumstances where the Reinsurer’s entire Obligations,
or part thereof, under this Contract remain unliquidated and undischarged at
least thirty (30) days prior to the stated expiration date or at the time the
Company learns of the possible jeopardy to the security represented by the
letter of credit or trust account.


F.           If the Company draws on the letter of credit or trust account to
obtain a cash advance, the Company will hold the amount of the cash advance so
obtained in the name of the Company in any qualified United States financial
institution as defined under the Insurance Law of the Company’s domiciliary
state in trust solely to secure the Obligations referred to above and for the
use and purposes enumerated above and to return any balance thereof to the
Reinsurer:


1.           Upon the complete and final liquidation and discharge of all of the
Reinsurer’s Obligations to the Company under this Contract; or


2.           In the event the Reinsurer subsequently provides alternate or
replacement security consistent with the terms hereof and acceptable to the
Company.


G.           The Company will prepare and forward at annual intervals or more
frequently as determined by the Company, but not more frequently than quarterly
to the Reinsurer a statement for the purposes of this Article, showing the
Reinsurer’s share of Obligations as set forth above. If the Reinsurer’s share
thereof exceeds the then existing balance of the security provided, the
Reinsurer will, within fifteen (15) days of receipt of the Company’s statement,
but never later than December 31 of any year, increase the amount of the letter
of credit, (or subsequent cash deposit), trust account or Funds Deposit to the
required amount of the Reinsurer’s share of Obligations set forth in the
Company’s statement, but never later than December 31 of any year. If the
Reinsurer’s share thereof is less than the then existing balance of the security
provided, the Company will release the excess thereof to the Reinsurer upon the
Reinsurer’s written request. The Reinsurer will not attempt to prevent the
Company from holding the security provided or Funds Deposit so long as the
Company is acting in accordance with this Article. The Company shall pay
interest earned on the deposited amounts to the Reinsurers as the parties shall
have agreed at the time of the deposit.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

24.


H.          Any assets deposited to a trust account will be valued according to
their current fair market value and will consist only of cash (U.S. legal
tender), certificates of deposit issued by a qualified United States financial
institution as defined under the Insurance Law of the Company’s domiciliary
state and payable in cash, and investments of the types no less conservative
than those specified in Section 1404 (a)(1)(2)(3)(8) and (10) of the New York
Insurance Law and which are admitted assets under the Insurance Law of the
Company’s domiciliary state. Investments issued by the parent, subsidiary, or
affiliate of either the Company or the Reinsurer will not be eligible
investments. All assets so deposited will be accompanied by all necessary
assignments, endorsements in blank, or transfer of legal title to the trustee in
order that the Company may negotiate any such assets without the requirement of
consent or signature from the Reinsurer or any other entity.


I.            All settlements of account between the Company and the Reinsurer
will be made in cash or its equivalent. All income earned and received by the
amount held in an established trust account will be added to the principal.


J.            The Company’s “successors in interest” will include those by
operation of law, including without limitation, any liquidator, rehabilitator,
receiver, or conservator.


K.           The Reinsurer will take any other reasonable steps that may be
required for the Company to take full credit on its statutory financial
statements for the reinsurance provided by this Contract.


ARTICLE 25


LATE PAYMENTS


A.          Payments from the Reinsurer to the Company for coverage providing
pro rata forms of reinsurance shall have a due date as expressed in the Article
entitled NOTICE OF LOSS AND LOSS SETTLEMENT. Payments from the Reinsurer to the
Company for coverage providing excess of loss reinsurance shall have as a due
date the date on which the proof of loss or demand for payment is received by
the Reinsurer. Payment not received within sixty (60) days of the due date shall
be deemed overdue (the “Overdue Date”). Payments due from the Reinsurer to the
Company will not be considered overdue if the Reinsurer requests, in writing,
that such payment be made by drawing on a letter of credit or other similar
method of funding that has been established for this Contract, provided that
there is an adequate balance in place, and further provided that such advice to
draw is received by the Company within the sixty (60) day deadline set forth
above. Payments from the Company to the Reinsurer will have a due date as the
date specified in this Contract and will be overdue sixty (60) days thereafter.
Premium adjustments will be overdue sixty (60) days from the Contract due date
or one hundred twenty (120) days after the expiration or renewal date, whichever
is greater.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

25.


B.           In the event that this Contract provides excess of loss
reinsurance, the Company will provide the Reinsurer with a reasonable proof of
loss and a copy of the claim adjuster’s report(s) or any other reasonable
evidence of indemnification. If subsequent to receipt of this evidence, the
information contained therein is unreasonably insufficient or not in substantial
accordance with the contractual conditions of this Contract, then the payment
due date as specified above will be deemed to be the date upon which the
Reinsurer received the additional information necessary to approve payment of
the claim and the claim is presented in a reasonably acceptable manner. This
paragraph is only for the purpose of establishing when a claim payment is
overdue, and will not alter the provisions of the Article entitled NOTICE OF
LOSS AND LOSS SETTLEMENT or other pertinent contractual stipulations of this
Contract.


C.           If payment is made of overdue amounts within thirty (30) days of
the Overdue Date, overdue amounts will bear simple interest from the Overdue
Date at a rate determined by the annualized one month London Interbank Offered
Rate for the first business day of the calendar month in which the amount
becomes overdue, as published in The Wall Street Journal, plus two hundred (200)
basis points to be calculated weekly. If payment is made of overdue amounts more
than thirty (30) days after the Overdue Date, overdue amounts will bear simple
interest from the Overdue Date at a rate determined by the annualized one month
London Interbank Offered Rate for the first business day of the calendar month
in which the amount becomes overdue, as published in The Wall Street Journal,
plus four hundred (400) basis points to be calculated on a weekly basis, but in
no event less than eight percent (8%) simple interest. If the sum of the
compensating additional amount computed in respect of any overdue payment is
less than one quarter of one percent (0.25%) of the amount overdue, or one
thousand dollars ($1,000), whichever is greater, and/or the overdue period is
one week or less, then the interest amount shall be waived. The basis point
standards referred to above shall be doubled if the late payment is due from a
Reinsurer who is no longer an active reinsurance market. Interest shall cease to
accrue upon the party’s payment of an overdue amount to the Intermediary.


ARTICLE 26


MODE OF EXECUTION


A.           This Contract may be executed by:


1.           an original written ink signature of paper documents;


2.           an exchange of facsimile copies showing the original written ink
signature of paper documents;



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

26.


3.           electronic signature technology employing computer software and a
digital signature or digitizer pen pad to capture a person’s handwritten
signature in such a manner that the signature is unique to the person signing,
is under the sole control of the person signing, is capable of verification to
authenticate the signature and is linked to the document signed in such a manner
that if the data is changed, such signature is invalidated.


B.           The use of any one or a combination of these methods of execution
shall constitute a legally binding and valid signing of this Contract.


ARTICLE 27


VARIOUS OTHER TERMS


A.           This Contract shall be binding upon and inure to the benefit of the
Company and Reinsurer and their respective successors and assigns provided,
however, that this Contract may not be assigned by either party without the
prior written consent of the other which consent may be withheld by either party
in its sole unfettered discretion. This provision shall not be construed to
preclude the assignment by the Company of reinsurance recoverables to another
party for collection.


B.           The territorial limits of this Contract shall be identical with
those of the Company’s Policies.


C.           This Contract shall constitute the entire agreement between the
parties with respect to the Business Covered hereunder. There are no
understandings between the parties other than as expressed in this Contract. Any
change or modification of this Contract shall be null and void unless made by
amendment to the Contract and signed by both parties.


D.           Except as may be provided in the Article entitled ARBITRATION, this
Contract shall be governed by and construed according to the laws of the
Commonwealth of Pennsylvania, exclusive of that state’s rules with respect to
conflicts of law.


E.           The headings preceding the text of the Articles and paragraphs of
this Contract are intended and inserted solely for the convenience of reference
and shall not affect the meaning, interpretation, construction or effect of this
Contract.


F.           This Contract is solely between the Company and the Reinsurer, and
in no instance shall any insured, claimant or other third party have any rights
under this Contract.


G.           If any provision of this Contract should be invalid under
applicable laws, the latter shall control but only to the extent of the conflict
without affecting the remaining provisions of this Contract.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

27.


H.           The failure of the Company or Reinsurer to insist on strict
compliance with this Contract or to exercise any right or remedy shall not
constitute a waiver of any rights contained in this Contract nor estop the
parties from thereafter demanding full and complete compliance nor prevent the
parties from exercising any remedy.


I.            Each party shall be excused for any reasonable failure or delay in
performing any of its respective obligations under this Contract, if such
failure or delay is caused by Force Majeure. “Force Majeure” shall mean any act
of God, strike, lockout, act of public enemy, any accident, explosion, fire,
storm, earthquake, flood, drought, peril of sea, riot, embargo, war or foreign,
federal, state or municipal order or directive issued by a court or other
authorized official, seizure, requisition or allocation, any failure or delay of
transportation, shortage of or inability to obtain supplies, equipment, fuel or
labor or any other circumstance or event beyond the reasonable control of the
party relying upon such circumstance or event; provided, however, that no such
Force Majeure circumstance or event shall excuse any failure or delay beyond a
period exceeding thirty (30) days from the date such performance would have been
due but for such circumstance or event.


J.            All Articles of this Contract shall survive the termination of
this Contract until all Obligations between the parties have been finally
settled.


K.           This Contract may be executed by the parties hereto in any number
of counterparts, and by each of the parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original, but all such counterparts shall together constitute but one and
the same instrument.


L.           Whenever the word “Company” is used in this Contract, such term
shall mean each and all affiliated companies which are or may hereafter be under
common control provided notice be given to the Reinsurers of any newly
affiliated companies which may hereafter come under common control as soon as
practicable, with full particulars as to how such affiliation is likely to
affect this Contract. In the event that either party maintains that such
affiliation calls for altering the terms of this Contract and an agreement for
alteration not being arrived at, then the Business Covered of such newly
affiliated company is covered at existing terms for a period not to exceed (90)
ninety days after notice by either party that it does not wish to cover the
business of the newly affiliated company at the existing terms.


M.         The term “Reinsurer” shall refer to each Reinsurer participating
severally and not jointly in this Contract. The subscribing (Re)insurers’
obligations under contracts of (re)insurance to which they subscribe are several
and not joint and are limited solely to the extent of their individual
subscriptions. The subscribing (Re)insurers are not responsible for the
subscription of any co-subscribing (Re)insurer who for any reason does not
satisfy all or part of its obligations.


N.           For purposes of sending and receiving notices and payments required
by this Contract other than in respect of the Articles entitled SERVICE OF SUIT
and RESERVES herein, the reinsured company that is set forth first in the
definition of “Company” is deemed the agent of all other reinsured companies
referenced herein. In no event, however, shall any reinsured company be deemed
the agent of another with respect to the terms of the Article entitled
INSOLVENCY.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

28.


O.           Whenever the content of this Contract requires, the gender of all
words shall include the masculine, feminine and neuter, and the number of all
words shall include the singular and the plural. This Contract shall be
construed without regard to any presumption or other rule requiring construction
against the party causing this Contract to be drafted.


P.           The Company shall furnish the Reinsurer, in accordance with
regulatory requirements, periodic reporting of premiums and losses that relate
to the Business Covered in this Contract as may be needed for Reinsurers’
completion of financial statements to regulatory authorities.


Q.          When so requested in writing, the Company shall afford the Reinsurer
or its representatives an opportunity to be associated with the Company, at the
expense of the Reinsurer, in the defense of any claim, suit or proceeding
involving this reinsurance, and the Company and the Reinsurer shall cooperate in
every respect in the defense of such claim, suit or proceeding, provided the
Company shall have the right to make any decision in the event of disagreement
over any matter of defense or settlement.


ARTICLE 28


INTERMEDIARY


A.          Towers Watson Pennsylvania Inc. (“Towers Watson”) is hereby
recognized as the Intermediary negotiating this Contract for all business
hereunder. All communications (including but not limited to notices, statements,
premium, return premium, commissions, taxes, losses, loss adjustment expense,
salvages and loss settlements) relating thereto shall be transmitted to the
Company or the Reinsurer through Towers Watson, Centre Square East, 1500 Market
Street, Philadelphia, Pennsylvania, 19102-4790. Payments by the Company to the
Intermediary shall be deemed to constitute payment to the Reinsurer. Payments by
the Reinsurer to the Intermediary shall be deemed to constitute payment to the
Company only to the extent that such payments are actually received by the
Company.  In acting as Intermediary for this Contract, the Intermediary shall
(i) comply with all aspects of New York Regulation 98 and shall (ii) be entitled
to withdraw funds in accordance with section 32.3(a)(3) of that Regulation
including commissions, excise tax and interest received on its premium and loss
accounts, and shall also (iii) return to the Reinsurer any brokerage allowed by
the Reinsurer and taken on premium ceded to the Reinsurer but refunded or
returned to the Company.


B.           Whenever notice is required within this Contract, such notice may
be given by certified mail, registered mail, or overnight express mail. Notice
shall be deemed to be given on the date received by the receiving party.
 

--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 

 
 
 

--------------------------------------------------------------------------------

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE - REINSURANCE
(BRMA 35B)

--------------------------------------------------------------------------------

 

1.           This reinsurance does not cover any loss or liability accruing to
the Company, directly or indirectly, and whether as Insurer or Reinsurer, from
any Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.


2.           Without in any way restricting the operation of paragraph (1) of
this Clause, this reinsurance does not cover any loss or liability accruing to
the Company, directly or indirectly, and whether as Insurer or Reinsurer, from
any insurance against Physical Damage (including business interruption or
consequential loss arising out of such Physical Damage) to:


 
I.
Nuclear reactor power plants including all auxiliary property on the site, or

 
II.
Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations and “critical
facilities” as such, or

 
III.
Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material” and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

 
IV.
Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.



3.           Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Company, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate:


 
(a)
where Company does not have knowledge of such nuclear reactor power plant or
nuclear installation, or

 
(b)
where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However, on and after 1st January 1960, this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.



4.           Without in any way restricting the operations of paragraphs (1),
(2) and (3) hereof, this reinsurance does not cover any loss or liability by
radioactive contamination accruing to the Company, directly or indirectly, and
whether as Insurer or Reinsurer, when such radioactive contamination is a named
hazard specifically insured against.


5.            It is understood and agreed that this Clause shall not extend to
risks using radioactive isotopes in any form where the nuclear exposure is not
considered by the Company to be the primary hazard.


6.            The term “special nuclear material” shall have the meaning given
it in the Atomic Energy Act of 1954 or by any law amendatory thereof.


7.
Company to be sole judge of what constitutes:



 
(a)
substantial quantities, and

 
(b)
the extent of installation, plant or site.



Notes:
Without in any way restricting the operation of paragraph (1) hereof, it is
understood and agreed that:



 
(a)
All Policies issued by the Company on or before 31st December 1957 shall be free
from the application of the other provisions of this Clause until expiry date or
31st December 1960 whichever first occurs whereupon all the provisions of this
Clause shall apply.

 
(b)
With respect to any risk located in Canada Policies issued by the Company on or
before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.




--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

INFORMATION TECHNOLOGY HAZARDS CLARIFICATION CLAUSE


Losses arising directly or indirectly, out of:


 
(i)
loss of, alteration of, or damage to



or


 
(ii)
a reduction in the functionality, availability or operation of



a computer system, hardware, program, software, data, information repository,
microchip, integrated circuit or similar device in computer equipment or
non-computer equipment, whether the property of the policyholder of the
reinsured or not, do not in and of themselves constitute an event unless arising
out of one or more of the following perils:


fire, lightning, explosion, aircraft or vehicle impact, falling objects,
windstorm, hail, tornado, cyclone, hurricane, earthquake, volcano, tsunami,
flood, freeze or weight of snow.


23/11/00
NMA2912



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT I - Page 1.
TW No. G25573.10


EXHIBIT I


PROPERTY FIRST EXCESS OF LOSS REINSURANCE CONTRACT


EFFECTIVE JANUARY 1, 2010


issued to


PENN MILLERS INSURANCE COMPANY


AMERICAN MILLERS INSURANCE COMPANY


ARTICLE 5


RETENTION AND LIMIT


A.          The Reinsurers shall be liable to, indemnify and reinsure the
Company for each and every Risk, in each and every Loss Occurrence for one
hundred percent (100%) of the excess Net Loss above an initial Net Loss to the
Company of one million dollars ($1,000,000) but the Reinsurers shall not be
liable for more than four million dollars ($4,000,000) of Net Loss in each and
every Risk, in each and every Loss Occurrence, nor shall Reinsurers be liable
for more than eight million dollars ($8,000,000) of Net Loss in excess loss from
any one Loss Occurrence.


B.           The Reinsurers shall be liable to, indemnify and reinsure the
Company for each and every Risk, each and every Loss Occurrence, involving a
certified or non certified Act of Terrorism, irrespective of the number and
kinds of perils involved, for one hundred percent (100%) of the excess Net Loss
above an initial Net Loss to the Company of one million dollars ($1,000,000)
each and every Risk; but the Reinsurers shall not be liable for more than four
million dollars ($4,000,000) of Net Loss for each and every Risk, and not more
than four million dollars ($4,000,000) of Net Loss during the term of this
Contract.


C.           Coverage for loss caused by Mold, as defined within the terms of
the Company’s Policy, shall be limited to an annual amount not to exceed eight
hundred thousand dollars ($800,000), namely twenty percent (20%) of the layer
limit.


D.           The Company shall be the sole judge of what constitutes “one risk”
and the Probable Maximum Loss applicable to such risk.


E.           An “Act of Terrorism” shall mean any act, including both Certified
Acts of Terrorism in accordance with the Terrorism Risk Insurance Act of 2002
(“TRIA”), the Terrorism Risk Insurance Extension Act of 2005 (“TRIEA”) and the
Terrorism Risk Insurance Program Reauthorization Act of 2007 (“TRIPRA”) and any
subsequent extension and those not so certified, or preparation in respect of
action, or threat of action designed to influence the government de jure or de
facto of any nation or any political division thereof, or in pursuit of any
political, religious, ideological, or similar purpose to intimidate the public
or a section of the public of any nation by any person or group(s) of persons
whether acting alone or on behalf of or in connection with any organization(s)
or government(s) de jure or de facto, and which:



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT I - Page 2.
TW No. G25573.10


1.           involves violence against one or more persons; or
2.           involves damage to property; or
3.           endangers life other than that of the person committing the action;
or
4.           creates a risk to health or safety of the public or a section of
the public; or
5.           is designed to interfere with or to disrupt an electronic system;
or
6.           involves loss, damage, cost, or expense directly or indirectly
caused by, contributed to by, resulting from, or arising out of or in connection
with any action in controlling, preventing, suppressing, retaliating against, or
responding to any Act of Terrorism.


Loss or damage occasioned by riot, strikes, civil commotion, vandalism or
malicious mischief as those terms have been interpreted by United States Courts
to apply to insurance Policies shall not be construed to be an “Act of
Terrorism”.


ARTICLE 6


REINSTATEMENT


A.          Each claim hereunder shall reduce the amount of the Reinsurers’
limit of liability from the time of the occurrence of the loss by the sum paid,
but the sum so exhausted shall be reinstated immediately from the time of the
occurrence of the Loss.


B.           For the first four million dollars ($4,000,000) so reinstated,
there shall be no additional premium. For the next four million dollars
($4,000,000) so reinstated thereafter, there shall be no additional premium. For
the next four million dollars ($4,000,000) so reinstated thereafter, the Company
agrees to pay an additional premium calculated by multiplying one hundred
percent (100%) of the annual reinsurance premium hereon by the product of the
percentage that the amount reinstated bears to the limit (i.e., four million
dollars ($4,000,000)) of this Contract. Nevertheless, the liability of the
Reinsurers shall never be more than four million dollars ($4,000,000) in respect
of any one Loss, eight million dollars ($8,000,000) in respect of any one Loss
Occurrence, nor more than sixteen million dollars ($16,000,000) in all in
respect of all losses occurring during the Contract period.


C.           A provisional statement of reinstatement premium due the Reinsurers
shall be prepared by the Company and submitted to the Reinsurers as soon as
practicable after payment of a claim hereunder. The provisional reinstatement
premium shall be based on one hundred percent (100%) of the estimated annual
reinsurance premium hereunder. The amount of reinstatement premium due
Reinsurers shall be offset against the loss payment due the Company with only
the net amount due to be remitted by the debtor party.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT I - Page 3.
TW No. G25573.10


D.          As promptly as possible after the annual reinsurance premium
hereunder has been finally determined, the Company shall prepare and submit to
the Reinsurers a final statement of reinstatement premium due. Any reinstatement
premium shown to be due the Reinsurers (less prior payments, if any) shall be
remitted by the Company with its statement. Any return reinstatement premium
shown to be due the Company shall be remitted by the Reinsurers as promptly as
possible after receipt of the Company’s final statement.


E.           In the event there are any mid-term terminations in the
participation of any Reinsurer in this Contract, payment of any such
reinstatement premium in full shall be paid to the Reinsurer who incurred the
loss that generates the reinstatement premium.


ARTICLE 7


PREMIUM


A.          The premium payable to Reinsurers shall be calculated by applying a
rate of ten point six seven five percent (10.675%) to the Company’s Subject
Matter Premium Income.


B.           The term “Subject Matter Premium Income” shall mean the Company’s
gross net premiums earned on the Business Covered hereunder less premiums paid
on reinsurance, if any, recoveries under which would reduce the Net Loss to this
Contract.


C.           The Company shall pay the Reinsurers a deposit premium of three
million nine hundred ninety nine thousand seven hundred nine dollars
($3,999,709) shall be paid to Reinsurers in four (4) equal installments of nine
hundred ninety nine thousand nine hundred twenty seven dollars and twenty five
cents ($999,927.25) each on January 1, April 1, July 1 and October 1, 2010. As
promptly as possible after the termination of this Contract, however no longer
than sixty (60) days, the Company shall render a report to the Reinsurers
showing the actual reinsurance premium due hereunder, calculated as provided in
Paragraph A. of this Article; and, if the premium so calculated is greater than
the previously paid deposit premium, the balance shall be remitted by the
Company with its report. However, in no event shall the premium to the
Reinsurers for the Contract be less than three million one hundred ninety nine
thousand seven hundred sixty seven dollars ($3,199,767).



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT II - Page 1.
TW No. G25574.10




EXHIBIT II


PROPERTY SECOND EXCESS OF LOSS REINSURANCE CONTRACT


EFFECTIVE JANUARY 1, 2010


issued to


PENN MILLERS INSURANCE COMPANY


AMERICAN MILLERS INSURANCE COMPANY




ARTICLE 5


RETENTION AND LIMIT


A.          The Reinsurers shall be liable to, indemnify and reinsure the
Company for each and every Risk, in each and every Loss Occurrence for one
hundred percent (100%) of the excess Net Loss above an initial Net Loss to the
Company of five million dollars ($5,000,000) but the Reinsurers shall not be
liable for more than five million dollars ($5,000,000) of Net Loss in each and
every Risk in each and every Loss Occurrence, nor shall Reinsurers be liable for
more than ten million dollars ($10,000,000) of Net Loss in excess loss from any
one Loss Occurrence.


B.           The Reinsurers shall be liable to, indemnify and reinsure the
Company for the Company’s Net Loss, each and every Risk, involving a certified
or non certified Act of Terrorism, irrespective of the number and kinds of
perils involved, for one hundred percent (100%) of the excess Net Loss above an
initial Net Loss to the Company of five million dollars ($5,000,000) of Net Loss
each and every Risk; but the Reinsurers shall not be liable for more than five
million dollars ($5,000,000) of Net Loss for each and every Risk, and not more
than five million dollars ($5,000,000) of Net Loss during the term of this
Contract.


C.           Coverage for loss caused by Mold, as defined within the terms of
the Company’s Policy, shall be limited to an annual amount not to exceed one
million dollars ($1,000,000), namely twenty percent (20%) of the layer limit.


D.           The Company shall be the sole judge of what constitutes “one risk”
and the Probable Maximum Loss applicable to such risk.


E.           An “Act of Terrorism” shall mean any act, including both Certified
Acts of Terrorism in accordance with the Terrorism Risk Insurance Act of 2002
(“TRIA”), the Terrorism Risk Insurance Extension Act of 2005 (“TRIEA”) and
Terrorism Risk Insurance Program Reauthorization Act of 2007 (“TRIPRA”) and the
and any subsequent extension and those not so certified, or preparation in
respect of action, or threat of action designed to influence the government de
jure or de facto of any nation or any political division thereof, or in pursuit
of any political, religious, ideological, or similar purpose to intimidate the
public or a section of the public of any nation by any person or group(s) of
persons whether acting alone or on behalf of or in connection with any
organization(s) or government(s) de jure or de facto, and which:



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT II - Page 2.
TW No. G25574.10


1.           involves violence against one or more persons; or
2.           involves damage to property; or
3.           endangers life other than that of the person committing the action;
or
4.           creates a risk to health or safety of the public or a section of
the public; or
5.           is designed to interfere with or to disrupt an electronic system;
or
6.           involves loss, damage, cost, or expense directly or indirectly
caused by, contributed to by, resulting from, or arising out of or in connection
with any action in controlling, preventing, suppressing, retaliating against, or
responding to any Act of Terrorism.


Loss or damage occasioned by riot, strikes, civil commotion, vandalism or
malicious mischief as those terms have been interpreted by United States Courts
to apply to insurance Policies shall not be construed to be an “Act of
Terrorism”.


ARTICLE 6


REINSTATEMENT


A.          Each claim hereunder shall reduce the amount of the Reinsurers’
limit of liability from the time of the Occurrence of the loss by the sum paid,
but the sum so exhausted shall immediately be reinstated from the time of the
occurrence of the loss.


B.           For the first five million dollars ($5,000,000) so reinstated, the
Company agrees to pay an additional premium calculated by multiplying fifty
percent (50%) of the annual reinsurance premium hereon by the product of the
percentage that the amount reinstated bears to the limit (i.e., five million
dollars ($5,000,000)) of this Contract. For the next five million dollars
($5,000,000) so reinstated thereafter, the Company agrees to pay an additional
premium calculated by multiplying one hundred percent (100%) of the annual
reinsurance premium hereon by the product of the percentage that the amount
reinstated bears to the limit (i.e., five million dollars ($5,000,000)) of this
Contract. Nevertheless, the liability of the Reinsurers shall never be more than
five million dollars ($5,000,000) in respect of any one loss, ten million
dollars ($10,000,000) in respect of any one Loss Occurrence, nor more than
fifteen million dollars ($15,000,000) in all in respect of all losses occurring
during the Contract period.


C.           A provisional reinstatement premium shall be paid by the Company at
the time the Reinsurers pay the loss giving rise to the reinstatement premium
through an offset of the provisional reinstatement premium due the Reinsurers
against the loss payment due the Company, with only the net amount due to be
remitted by the debtor party. The amount of this provisional reinstatement
premium shall be based on one hundred percent (100%) of the estimated annual
reinsurance premium hereunder.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT II - Page 3.
TW No. G25574.10


D.          As promptly as possible after the loss has been paid by the
Reinsurers and the annual reinsurance premium hereunder has been finally
determined, the Company shall prepare and submit to the Reinsurers a final
statement of reinstatement premium due. Any reinstatement premium shown to be
due the Reinsurers (less prior payments, if any) shall be remitted by the
Company with its statement. Any return reinstatement premium shown to be due the
Company shall be remitted by the Reinsurers as promptly as possible after
receipt of the Company’s final statement.


E.           In the event there are any mid-term terminations in the
participation of any Reinsurer in this Contract, payment of any such
reinstatement premium in full shall be paid to the Reinsurer who incurred the
loss that generates the reinstatement premium.


ARTICLE 7


PREMIUM


A.          The premium payable to Reinsurers shall be calculated by applying a
rate of one point eight zero zero percent (1.800%) to the Company’s Subject
Matter Premium Income.


B.           The term “Subject Matter Premium Income” shall mean the Company’s
gross net premiums earned on the business covered hereunder less premiums paid
on reinsurance, if any, recoveries under which would reduce the Net Loss to this
Contract.


C.           The Company shall pay the Reinsurers a deposit premium of six
hundred seventy four thousand four hundred twenty four dollars ($674,424) shall
be paid to Reinsurers in four (4) equal installments of one hundred sixty eight
thousand six hundred six dollars ($168,606) each on January 1, April 1, July 1
and October 1, 2010. As promptly as possible after the termination of this
Contract, however no longer than sixty (60) days, the Company shall render a
report to the Reinsurers showing the actual reinsurance premium due hereunder,
calculated as provided in Paragraph A. of this Article; and, if the premium so
calculated is greater than the previously paid deposit premium, the balance
shall be remitted by the Company with its report. However, in no event shall the
premium to the Reinsurers for the Contract be less than five hundred thirty nine
thousand five hundred thirty nine dollars ($539,539).



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT III - Page 1.
TW No. G26233.10




EXHIBIT III


PROPERTY THIRD EXCESS OF LOSS REINSURANCE CONTRACT


EFFECTIVE JANUARY 1, 2010


issued to


PENN MILLERS INSURANCE COMPANY


AMERICAN MILLERS INSURANCE COMPANY


ARTICLE 5


RETENTION AND LIMIT


A.          The Reinsurers shall be liable to, indemnify and reinsure the
Company for each and every risk, in each and every Loss Occurrence, for one
hundred percent (100%) of the excess Net Loss above an initial Net Loss to the
Company of ten million dollars ($10,000,000) but the Reinsurers shall not be
liable for more than ten million dollars ($10,000,000) of Net Loss in each and
every risk, in each and every Loss Occurrence, nor shall Reinsurers be liable
for more than ten million dollars ($10,000,000) Net Loss in excess loss from any
one Loss Occurrence.


B.           The Reinsurers shall be liable to, indemnify and reinsure the
Company for each and every Risk, each and every Loss Occurrence, involving a
Certified or Non Certified Act of Terrorism, irrespective of the number of kinds
of perils involved, for one hundred percent (100%) of the excess Net Loss above
an initial Net Loss to the Company of ten million dollars ($10,000,000) of Net
Loss each and every Risk; but the Reinsurers shall not be liable for more than
ten million dollars ($10,000,000) of Net Loss for each and every Risk, and not
more than ten million dollars ($10,000,000) of Net Loss during the term of this
Contract.


C.           Coverage for loss caused by Mold, as defined within the terms of
the Company’s Policy, shall be limited to an annual amount not to exceed two
million dollars ($2,000,000), namely twenty percent (20%) of the layer limit.


D.          The Company shall be the sole judge of what constitutes “one risk”
and the Probable Maximum Loss applicable to such risk.


E.           An “Act of Terrorism” shall mean any act, including both Certified
Acts of Terrorism in accordance with the Terrorism Risk Insurance Act of 2002
(“TRIA”), the Terrorism Risk Insurance Extension Act of 2005 (“TRIEA”) and the
Terrorism Risk Insurance Program Reauthorization Act of 2007 (“TRIPRA”) and any
subsequent extension and those not so certified, or preparation in respect of
action, or threat of action designed to influence the government de jure or de
facto of any nation or any political division thereof, or in pursuit of any
political, religious, ideological, or similar purpose to intimidate the public
or a section of the public of any nation by any person or group(s) of persons
whether acting alone or on behalf of or in connection with any organization(s)
or government(s) de jure or de facto, and which:



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT III - Page 2.
TW No. G26233.10


1.           involves violence against one or more persons; or
2.           involves damage to property; or
3.           endangers life other than that of the person committing the action;
or
4.           creates a risk to health or safety of the public or a section of
the public; or
5.           is designed to interfere with or to disrupt an electronic system;
or
6.           involves loss, damage, cost, or expense directly or indirectly
caused by, contributed to by, resulting from, or arising out of or in connection
with any action in controlling, preventing, suppressing, retaliating against, or
responding to any Act of Terrorism.


Loss or damage occasioned by riot, strikes, civil commotion, vandalism or
malicious mischief as those terms have been interpreted by United States Courts
to apply to insurance Policies shall not be construed to be an “Act of
Terrorism”.


ARTICLE 6


REINSTATEMENT


A.          Each claim hereunder shall reduce the amount of the Reinsurers’
limit of liability from the time of the occurrence of the loss by the sum paid,
but the sum so exhausted shall be reinstated immediately from the time of the
occurrence of the loss.


B.           For each amount so reinstated, the Company shall pay an additional
premium calculated by multiplying one hundred percent (100%) of the reinsurance
premium earned by the Reinsurer hereon by the percentage that the amount
reinstated bears to the limit (i.e., ten million dollars ($10,000,000)) of this
Contract. Nevertheless, the liability of the Reinsurers shall never be more than
ten million dollars ($10,000,000) of Net Loss in respect of any one Loss
Occurrence, nor more than twenty million dollars ($20,000,000) in Net Loss in
all in respect of all losses occurring during the Contract period.


C.           A provisional statement of reinstatement premium due the Reinsurers
shall be prepared by the Company and submitted to the Reinsurers as soon as
practicable after payment of a claim hereunder. The provisional reinstatement
premium shall be based on one hundred percent (100%) of the estimated annual
reinsurance premium earned by the Reinsurer hereunder. The amount of
reinstatement premium due Reinsurers shall be offset against the loss payment
due the Company with only the net amount due to be remitted by the debtor party.



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT III - Page 3.
TW No. G26233.10


D.          As promptly as possible after the annual reinsurance premium earned
hereunder has been finally determined, the Company shall prepare and submit to
the Reinsurers a final statement of reinstatement premium due. Any reinstatement
premium shown to be due the Reinsurers (less prior payments, if any) shall be
remitted by the Company with its statement. Any return reinstatement premium
shown to be due the Company shall be remitted by the Reinsurers as promptly as
possible after receipt of the Company’s final statement.


E.           In the event there are any mid-term terminations in the
participation of any Reinsurer in this Contract, payment of any such
reinstatement premium in full shall be paid to the Reinsurer who incurred the
loss that generates the reinstatement premium.


ARTICLE 7


PREMIUM


A.          The premium payable to Reinsurers shall be calculated by applying a
rate of one point three eight zero percent (1.380%) to the Company’s Subject
Matter Premium Income.


B.           The term “Subject Matter Premium Income” shall mean the Company’s
gross net premiums earned on the Business Covered hereunder less premiums paid
on reinsurance, if any, recoveries under which would reduce the Net Loss to this
Contract.


C.           The Company shall pay the Reinsurers a deposit premium of five
hundred seventeen thousand fifty eight dollars ($517,058) shall be paid to
Reinsurers in four (4) equal installments of one hundred twenty nine thousand
two hundred sixty four dollars and fifty cents ($129,264.50) each on January 1,
April 1, July 1 and October 1, 2010. As promptly as possible after the
termination of this Contract, however no longer than sixty (60) days, the
Company shall render a report to the Reinsurers showing the actual reinsurance
premium due hereunder, calculated as provided in Paragraph A. of this Article;
and, if the premium so calculated is greater than the previously paid deposit
premium, the balance shall be remitted by the Company with its report. However,
in no event shall the premium to the Reinsurers for the Contract be less than
four hundred thirteen thousand six hundred forty seven dollars ($413,647).



--------------------------------------------------------------------------------

TW No. G25573.10/G25574.10/G26233.10
[logo.jpg]
FINAL
 

 
 
 

--------------------------------------------------------------------------------

 
 